Title: From James Madison to Albert Gallatin, 20 September 1802
From: Madison, James
To: Gallatin, Albert


Sir,
Department of State September 20th. 1802.
I have duly had the honor of receiving your Letter of the 8th. Inst. It does not appear that the money, or any part of it, that you refer to, and which is held in trust by the Secretary of State, “for Jeremiah Condy & Co. and others,” can with propriety, be applied towards the payment of a Debt from Jere: Condy or from Jere: Condy and Company to the United States—because Jeremiah Condy never had any separate Interest in the claim which produced the Trust, and Jeremiah Condy and Company, in 1797, assigned all their interest in that claim to Mr. Thomas Doughty of Charleston at whose instance the money has been transferred to the Bank of the United States: besides the amount of Jere: Condy and Co. or their assignees interest is still unsettled, as is that likewise of every other claimant, of whom there are many. Under these circumstances the Secretary of State is the Trustee of all the parties interested, for safe keeping the money, and finally paying it over in such proportions, as may be agreed upon, or be determined by a Judicial proceeding. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.


